Citation Nr: 1540766	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for right ankle degenerative joint disease prior to November 29, 2013.
2.  Entitlement to a disability rating in excess of 20 percent for left ankle degenerative joint disease prior to November 29, 2013.
3.  Entitlement to a disability rating in excess of 30 percent for right ankle degenerative joint disease from November 29, 2013 to present.
4.  Entitlement to a disability rating in excess of 30 percent for left ankle degenerative joint from November 29, 2013 to present.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In March 2015, the RO increased the Veteran's disability ratings for each ankle disability to 30 percent, effective November 29, 2013

It is recognized that the Veteran filed a claim for increased ratings of his ankle disabilities in March 2009, the RO denied the claim in a June 2009 rating decision, mailed notice of the denial to the Veteran in July 2009, and a relevant examination was conducted in May 2010.  The report of that examination is arguably new and material evidence and, as such, tolled the appeal period of the June 2009 decision.  See Young v. Shinseki, 22 Vet. App. 461 (2009).  The RO considered the examination report in the September 2010 decision.  The Veteran filed his notice of disagreement in this case in September 2011.  Given this timing, the Board has considered the appeal period to be controlled by the March 2009 claim, including looking back to one year prior to that date to determine if an increase occurred in that time frame.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  


FINDINGS OF FACT

1.  The Veteran's right ankle degenerative joint disease did not result in ankylosis prior to May 10, 2011.  

2.  The Veteran's left ankle degenerative joint disease did not result in ankylosis prior to May 10, 2011.  

3.  From May 10, 2010 through November 28, 2013, the Veteran's right ankle degenerative joint disease resulted in ankylosis in plantar flexion between 30 and 40 degrees.  

4.  From May 10, 2010 through November 28, 2013, the left ankle degenerative joint disease resulted in ankylosis in plantar flexion between 30 and 40 degrees.  

5.  The Veteran's right ankle degenerative joint disease has never resulted in ankylosis in dorsiflexion at more than 10 degrees or in plantar flexion at more than 40 degrees, or with abduction, adduction, inversion, or eversion deformity.

6.  The Veteran's left ankle degenerative joint disease but never resulted in ankylosis in dorsiflexion at more than 10 degrees or in plantar flexion at more than 40 degrees, or with abduction, adduction, inversion, or eversion deformity


CONCLUSIONS OF LAW

1.  Prior to May 10, 2011, the criteria for a rating in excess of 20 percent for the Veteran's service-connected right ankle degenerative joint disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270 (2015).  

2.  Prior to May 10, 2011, the criteria for a rating in excess of 20 percent for the Veteran's service-connected left ankle degenerative joint disease were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2015).

3.  For the period from May 10, 2011 through November 28, 2013, the criteria for a 30 percent rating, but no higher, were met for Veteran's service-connected right ankle degenerative joint disease.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2015).  

5.  For the period from May 10, 2011 through November 28, 2013, the criteria for a 30 percent rating, but no higher, were met for Veteran's service-connected left ankle degenerative joint disease.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2015).  

6.  From November 29, 2013, the criteria for a rating in excess of 30 percent have not been met for the Veteran's service-connected left ankle degenerative joint disease.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271 (2015).  

5.  From November 29, 2013, the criteria for a rating in excess of 30 percent have not been met for the Veteran's service-connected left ankle degenerative joint disease.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in letters mailed to the Veteran in April 2009 and in May 2010.  

VA also has a duty to assist the Veterans in the development of their claims. This duty includes assisting him/her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file includes the Veteran's service personnel records, service treatment records and VA and private treatment medical records.  

VA afforded the Veteran VA examinations in May 2010 and November 2013. The resulting reports, each describe the Veteran's bilateral ankle disability, take into consideration the relevant history, address the levels of functional impairment as well as, range of motion, and provide adequate rationale for the conclusions reached.  The VA examiners also reviewed the claims file and considered the lay statements.  The Board finds that these examinations and medical opinions are adequate for adjudication purposes. Additional explanation is appropriately found in the merits section of the instant document.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.59(f).  

Prior to November 29, 2013, each ankle was rated at 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for marked limitation of motion.  A 20 percent rating is the highest available rating under Diagnostic Code 5271.  

Under Diagnostic Code 5270, a rating of 30 percent is provided when the ankle is ankylosed in dorsiflexion between 0 and 10 degrees, or in plantar flexion between 30 degrees and 40 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  A rating of 40 percent is provided when the ankle is ankylosed in dorsiflexion at more than 10 degrees, or in plantar flexion at more than 40 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a.  There are no other schedular criteria that would give rise to a higher or additional rating under the facts of this case.  

Service connection was established for the left and right ankle disabilities in an August 2005 rating decision, with an effective date in February 2005 and initial 10 percent disability ratings.  Each ankle disability has been evaluated as 20 percent disabled, effective since March 16, 2008.  The Veteran filed his claim that ultimately led to this appeal in March 2009.  There is no evidence in the year prior to that date showing that an increase is warranted.  

According to the Veteran's claim in April 2010, he stated that he experienced constant pain in both ankles which regularly rated at a severity of about 8/10.  See Veteran's statement in support of claim dated April 8, 2010.  The Veteran stated that after walking or standing for a period of time his ankles would swell.  Additionally, the Veteran asserted that he was unable to do work on sloped or irregular surfaces without feeling severe pain and sleeplessness afterward.  Moreover, the Veteran noted that his ankles regularly "gave out" and as a result he had fallen on numerous occasions.  Finally, the Veteran stated that in order to continue working as a farmer, he was forced to both, modify his tractors by adding additional steps, and wear braces to support his ankles.

VA treatment medical records from April 2008 through May 2010 reveal that the Veteran sought treatment for bilateral ankle symptoms.  However, they do not provide evidence of symptomatology which would warrant an increased disability rating under Diagnostic Code 5270.  Specifically, the treatment records from this period show marked limitation of motion, but no objective findings of ankylosis. 

VA examined the Veteran in April 2009.  He reported bilateral ankle pain, swelling and stiffness with resulting in decreased ability to walk.  He denied flare-ups.  On examination he was found to have tenderness of the ankles.  Range of motion of each ankle was from 0 to 5 degrees of dorsiflexion, with pain at the end, and from 0 to 40 degrees of plantarflexion, with pain at the end.  He therefore did not have ankylosis of either ankle.  

In May 2010, the Veteran again underwent a VA examination.  During the examination, the Veteran noted that his left ankle was worse than his right.  In general, the Veteran's pain was noted as being "9 at a baseline/rest" and "10 during flare ups."  The Veteran stated that flares occurred when he was on his feet "too much."  The Veteran also stated that he had difficulty walking on concrete and uneven ground.  Additionally, the Veteran stated that he was forced to change professions, from being a dairy farmer to being a grain farmer, as a result of the former requiring too much time on his feet. 

Physical examination revealed swelling of the ankles bilaterally, both medially and laterally.  The Veteran achieved dorsiflexion from 0 to 10 degrees bilaterally and plantar flexion from 0 to 30 degrees bilaterally.  Bilateral inversion was to 30 degrees with pain throughout and bilateral eversion was to 15 degrees with pain throughout.  X-rays revealed bilateral ankle degenerative joint disease.  The Veteran's bilateral ankles showed no functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  The Board notes that the examiner was not able to address range of motion during flares as the Veteran was not currently describing flares.  Neither ankle was found to be ankylosed.  

May 10, 2011 VA physical therapy records list the Veteran's range of motion of his ankles as plantarflexion: 40 and dorsiflexion 0.  From November 2011 to present, the Veteran's treatment medical records list ankylosis under the active problems list.  The Board does not find any indication that a joint other than his ankles may have been ankylosed.  

In June 2013, the Veteran requested that he receive a new VA examination based on a worsening of his symptoms.  Specifically, the Veteran stated that his ankles continued to bother him on a daily basis. The Veteran also noted that beyond his ankle braces and specialized foot wear, he did not require any assistive devices to walk.  He reported that he had not received any treatment for his ankles, for "at least the last couple of years," because he believed the treatment to be ineffective.

On November 29, 2013, the Veteran was afforded a new VA examination.  During this examination, the Veteran reported having constant discomfort bilaterally in his ankles, as well as, a throbbing pain that occurred especially at the end of the day. The Veteran complained of instability, joint "popping", weakness and swelling.  On a pain scale the Veteran reported that he was "6-7/10 at baseline" and "8-10/10 during aggravations."  The Veteran expressed that his ankles became aggravated during prolonged walking, walking on uneven ground, walking up or down inclines and during weather changes.  The Veteran stated that his flare-ups resulted in reduced mobility.  Additionally, the Veteran noted that his bilateral ankle disability incapacitated him at least once a month.  He also noted that he was still able to "perform his regular duties as a farmer, but has considerable pain, swelling and reduced mobility by the end of the day."  The Board notes that the VA examiner was unable to determine additional function loss during a flare or after repeated use over a period of time, because the Veteran did not suffer a flare up in the examiner's presence.

The November 2013 VA examination report documents that the Veteran's plantar flexion for each ankle ended at 40 degrees.  The examiner stated the Veteran could not perform dorsiflexion of either ankle.  The examiner stated that he had ankylosis of both ankles in plantarflexion - 5-40 degrees on the right and 15-40 degrees on the left.  The examiner indicated in another section that he had ankylosis in plantar flexion at less than 30 degrees for both ankles.  Also indicated was that the Veteran had instability of station on both sides.  However all laxity testing was negative.  

From this, the Board finds that the evidence is in equipoise that he had ankylosis at between 30 and 40 degrees of plantar flexion, but not at 40 degrees or more of plantar flexion or in dorsiflexion at more than 10 degrees.  This is because the examiner indicated two different measurements for where he had ankylosis in plantar flexion and indicated that he could not perform dorsiflexion.  

Importantly, the Veteran's VA treatment medical records indicate that he had no deformity of his ankles in December 2014.  

The 0 and 40 degrees listed in the May 10, 2011 physical therapy records appears the same as that shown in the November 2013 examination report.  The listing of ankylosis in the treatment records is also consistent with the November 2013 examination report.  The Board therefore is left with reasonable doubt as to when the Veteran was found, by medical professionals, to have ankylosis of each ankle.  Resolving the reasonable doubt in the Veteran's favor, the Board concludes that the criteria for the 30 percent rating were met, for each ankle, from May 10, 2011, forward.  

The evidence shows that the neither ankle disability has ever approximated the criteria for a 40 percent rating under Diagnostic Code 5270.  There is no evidence of ankylosis in plantar flexion at more than 40 degrees, or dorsiflexion at more than 10 degrees, for either ankle.  Additionally, there was no indication of abduction, adduction, inversion, or eversion deformity in either ankle.  The Board therefore finds that an evaluation in excess of 30 percent is not warranted pursuant to Diagnostic Code 5270 for any period on appeal. 

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran has reported instability and has been found to have instability of station.  The regular schedular criteria do not contemplate instability.  However, the Board finds that there have not been additional factors of the kind referred to in the regulation in this case, to include marked interference with employment.  Although the Veteran has reported that his ankle disabilities have caused him to make adjustments to his occupation, including the type of farming that he does, the evidence does not show that his ankle disabilities have resulted in lost time in an occupation to the extent that it could be said that they have resulted in marked interference with employment.  The evidence does not show that the Veteran's other service connected disabilities, posttraumatic stress disorder and residuals of scar of the head and neck have had a collective effect with his ankle disabilities, or the ankle disabilities have themselves had a collective effect, that makes his disability picture an unusual or exceptional one.  For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

In this case, the record does not reflect, and the Veteran does not allege, that he is unable to secure and follow a substantially gainful occupation because of either ankle disability.  Therefore, the Board finds that entitlement to a TDIU has not been raised.  

In summary, the medical evidence shows diagnoses of ankylosis of both ankles from November 2011 forward, with consistent evidence of such from May 10, 2011.  Prior to May 10, 2011, there is no evidence of ankylosis and the last competent evidence prior to that date shows no ankylosis of either ankle.  There is no evidence of ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or abduction, adduction, inversion, or eversion deformity of either ankle at any time.  The Board thus concludes that prior to May 10, 2011, neither ankle disability approximated the criteria for a disability rating higher than 20 percent, the criteria for a disability rating of 30 percent were met from May 10, 2011 through November 28, 2013, but neither ankle disability has ever approximated the criteria for a 40 percent schedular rating.  A 30 percent rating must therefore be granted for the period from May 10, 2010, through November 28, 2013.  A rating higher than 20 percent for the period before May 10, 2010 must be denied, and a rating higher than 30 percent for the period from May 10, 2011, forward must be denied.  The preponderance of evidence is against remanding this case for referral for extraschedular consideration.  To the extent that the Board denies higher rating or referral, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.   


ORDER

A disability rating of 30 percent, but no greater, is granted for the period from May 10, 2011 through November 28, 2013, for left ankle degenerative joint disease, subject to the laws and regulations governing the payment of monetary benefits.  

A disability rating of 30 percent, but no greater, is granted for the period from May 10, 2011 through November 28, 2013, for right ankle degenerative joint disease, subject to the laws and regulations governing the payment of monetary benefits.  

A disability rating in excess of 20 percent is denied for left ankle degenerative joint disease for the period prior to May 10, 2011.  

A disability rating in excess of 20 percent is denied for right ankle degenerative joint disease for the period prior to May 10, 2011.  

A disability rating in excess of 30 percent is denied for left ankle degenerative joint disease for the period from November 29, 2013, forward.  

A disability rating in excess of 30 percent is denied for left ankle degenerative joint disease for the period from November 29, 2013, forward.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


